Citation Nr: 0201845	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  97-34 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to assignment of a disability evaluation in 
excess of 30 percent for service-connected post-traumatic 
stress disorder (PTSD) prior to February 10, 1997.

2. Entitlement to assignment of a disability evaluation in 
excess of 50 percent for service-connected PTSD from 
February 10, 1997, to August 6, 1998.

3. Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU) prior to August 6, 1998.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 1997 and January 1998 rating decisions 
by the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The March 1997 rating 
decision granted service connection for PTSD with a 30 
percent evaluation, effective from September 27, 1996.  A 
notice of disagreement was received in October 1996, a 
statement of the case was issued in October 1997, and a 
substantive appeal was received in December 1997.  The 
January 1998 rating decision denied entitlement to TDIU.  A 
notice of disagreement was received in February 1998, 
a statement of the case was issued in February 1998, and a 
substantive appeal was received in March 1998.

In a March 30, 1999, decision, the Board denied entitlement 
to an evaluation in excess of 30 percent for PTSD prior to 
February 10, 1997, granted a 50 percent evaluation (but no 
higher) for PTSD for the period from February 10, 1997 to 
August 6, 1998, granted a 100 percent evaluation for PTSD 
effective August 6, 1998, and denied entitlement to TDIU 
prior to August 6, 1998.  The veteran then appealed the 
Board's March 30, 1999, decision to the United States Court 
of Appeals for Veterans Claims (known as the United Stated 
Court of Veterans Appeals prior to March 11, 1999) 
(hereinafter, "the Court ").  

In a March 26, 2001, Order, the Court vacated those portions 
of the March 30, 1999, Board decision that denied entitlement 
to an evaluation in excess of 30 percent for PTSD from 
September 27, 1996 to February 10, 1997, denied entitlement 
to an evaluation in excess of 50 percent for PTSD from 
February 10, 1997 to August 6, 1998, and denied entitlement 
to TDIU prior to August 6, 1998.  The Court remanded these 
remaining issues to the Board for consideration in light of 
the passage of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001).

At this point the Board notes various assertions by the 
veteran's representative which appear to challenge the 
effective dates assigned for the various ratings for the 
veteran's PTSD as well as the effective date for the 
assignment of a total rating based on individual 
unemployability.  In view of the fact that the appeal arises 
from the initial grant of service connection for PTSD, the 
matter of the proper ratings to be assigned during the entire 
period from September 1996 on is for consideration.  In other 
words, due to the nature of the issues on appeal the Board's 
review will necessarily encompass a review of the proper 
effective dates to be assigned.  


FINDINGS OF FACT

1.  Prior to February 10, 1997, the veteran's service-
connected PTSD was productive of no more than definite social 
and industrial impairment, and no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks. 

2.  From February 10, 1997, to August 6, 1998, the veteran's 
service-connected PTSD was productive of no more than 
considerable social and industrial impairment, and no more 
than occupational and social impairment with reduced 
reliability and productivity. 

3.  The veteran's only service-connected disabilities are:  
PTSD and postoperative residuals of laparotomy with adhesions 
due to segmental adynamic ileus.

4.  Prior to August 6, 1998, the veteran's service-connected 
disabilities did not render him unable to secure and follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to February 10, 1997, the criteria for entitlement 
to an evaluation in excess of 30 percent for the veteran's 
PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 (as in 
effect prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).

2.  From February 10, 1997, to August 6, 1998, the criteria 
for entitlement to an evaluation in excess of 50 percent for 
the veteran's PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (as in effect prior to November 7, 1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

3.  Prior to August 6, 1998, the criteria for entitlement to 
a total disability evaluation based on individual 
unemployability due to service-connected disability were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.340, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulations.  The 
record in this case includes all identified treatment records 
for the relevant periods, and the reports of VA examinations 
and the report of an examination for Social Security benefit 
purposes.  The veteran and his representative have also 
submitted detailed statements and argument.  Although the 
right to produce additional evidence has been raised, no 
additional pertinent evidence that could be obtained on 
remand has been identified.  The veteran's PTSD has been 
rated as 100 percent disabling since August 6, 1998, and the 
remaining issues before the Board involve consideration of 
the appropriate rating for periods of time prior to August 6, 
1998.  As such, a current VA examination would be of little 
help in ascertaining the severity of his PTSD prior to August 
6, 1998, or the effect of his service-connected disabilities 
on his ability to engage in substantially gainful employment 
prior to that date.  The Board therefore finds that no 
further action is necessary to assist the veteran or develop 
the record in this case. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
evaluation of service-connected PTSD and for an award of 
TDIU.  The discussions in the rating decision, statement of 
the case, and supplemental statements of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  It 
is argued that the claim must be remanded for provision of 
the specific regulations and statutes reflecting the VCAA.  
It is clear from the briefs before the Court and argument 
submitted to the Board on remand, that the veteran and his 
representative are entirely familiar with the provisions of 
these regulations and have made arguments specifically 
directed at the regulations.  The Board finds that it would 
be futile to remand the instant appeal to the RO merely to 
provide a copy of regulations and statutes with which the 
veteran and his representative are clearly familiar.  Such 
action would serve only to further delay decision on the 
instant claim without providing any benefit to the veteran.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified the veteran of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice him.  See generally 
Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 4 
Vet.App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

I.  Post-Traumatic Stress Disorder.

The appeal as to the PTSD issue arises from the initial grant 
of service connection by rating decision in March 1997.  The 
veteran contends that the 30 percent rating assigned at that 
time does not reflect the severity of the PTSD disability.  
In such a case where a veteran is appealing the original 
assignment of a disability evaluation following an award of 
service connection, the entire period is to be considered to 
ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet.App. 119 (1999).  

As noted in the introduction, as a result of RO rating 
decisions and the Board's March 30, 1999, decision, the 
veteran's PTSD has been rated as 30 percent disabling from 
September 27, 1996, to February 10, 1997, as 50 percent 
disabling from February 10, 1997, to August 6, 1998, and as 
100 percent disabling from August 6, 1998.  Pursuant to the 
Court's March 26, 2001, Order, the Board must now consider 
(with regard to the PTSD issue) whether a rating in excess of 
30 percent is warranted from September 27, 1996, to February 
10, 1997, and whether a rating in excess of 50 percent is 
warranted for the PTSD from February 10, 1997, to August 6, 
1998.  

Looking to the evidence, the claims file includes two reports 
from Kapal Datta, M.D., of Psychiatric Consultants, Ltd., 
dated in October and November of 1996, respectively.  The 
October 1996 report shows that the veteran complained of mood 
swings.  The examiner indicated that the veteran was anxious 
due to an accident in which he ran his tractor-trailer off of 
the road.  His medications included Xanax and Mellaril.  The 
November 1996 report shows that the veteran stated that his 
medicines were helping him and that his mood was under 
control.  He reported that his sleep was good, although he 
still woke up once in awhile, and that his appetite was good.  
On examination, the veteran's mood was good, and he was 
observed to be well-dressed and well-groomed.

A psychological evaluation report from Jean Jose, Ph.D., 
dated in December 1996, shows that the veteran reported that 
he resided with his son and wife, to whom he had been married 
25 years.  He gave a general history of having had flashbacks 
over the previous three to four years, and a history of three 
to four psychiatric hospitalizations, beginning in June 1993, 
secondary to bi-annual depressive episodes.  He stated that 
he had been a truck driver for the previous 25 years, but was 
not working due to sleep apnea, which had been diagnosed 
three years before.  He further stated that he had run his 
truck off of the road in October 1996 apparently due to his 
sleep apnea.  He denied suicidal ideation.  He stated that he 
had visual and auditory hallucinations relating to flashbacks 
to his service in Vietnam, which were controlled and occurred 
once every two to three months.  He reported some "highs and 
lows" related to depression, with loss of sleep and appetite 
and a desire to hurt his boss.  He stated that he had no 
emotional problems which were significantly hindering his 
ability to work and that his sleep apnea was his major 
hindrance.  On examination, the veteran was noted to be 
obese.  No overt anxiety was evident, and he was quickly at 
ease.  He conversed easily and maintained appropriate eye 
contact.  Speech was clear, with intact production and flow 
of thought.  Spontaneous commentary was relevant, logical and 
coherent.  His mood was characterized as normal, and affect 
was spontaneous and appropriate to thought content.  There 
was no loosening of associations, delusional thinking or loss 
of reality testing.  He was alert, well-oriented.  There was 
no impairment in judgment or reasoning.  Concentration tasks 
were somewhat impaired, with overall cognition in the average 
to low average range.  The examiner stated that there was no 
evidence of a thought disorder or affective disturbance, and 
that the veteran displayed no emotional factors which would 
preclude employment.  The Axis I diagnosis was deferred, with 
reported suggestions of PTSD and/or a depressive disorder.  
The Axis V diagnosis was a Global Assessment of Functioning 
(GAF) score of 70. 

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV]. 

Records from the Social Security Administration (SSA) show 
that in about January 1997, the veteran was found to be 
disabled for SSA purposes as of October 6, 1996.  The primary 
diagnosis was obesity and other hyperalimentation.  The 
secondary diagnosis was disorders of the back (discogenic and 
degenerative). 

The veteran was afforded a VA PTSD examination on February 
10, 1997.  A review of the examination report shows that the 
veteran complained of financial problems following losing his 
job and going on Social Security.  On examination, he was 
logical, coherent and relevant.   His mood was somewhat 
depressed and anxious.  He claimed to hear voices calling his 
name, and to have crying spells.  He also reported having 
difficulty controlling his anger, and that he had nightmares 
relating to Vietnam.  He was very anxious about his financial 
situation.  The impression was PTSD combined with adjustment 
disorder with depression, and anxiety secondary to financial 
problems and loss of work.  The examiner stated that the 
veteran could sustain himself mentally as long as he worked, 
but that his loss of his job and income precipitated a 
deterioration in his ability to defend against his underlying 
PTSD.  His GAF score was listed as 50.  An accompanying C&P 
(compensation and pension) report shows that the veteran 
reported that he had a GED, and that he had worked as a truck 
driver for over 25 years, until he was disabled due to sleep 
apnea. 

A VA social work survey was also conducted in February 1997.  
The veteran reported that he had been married for 28 years 
and had one child.  The social worker noted that the veteran 
had been employed with different truck lines for over twenty-
five years, but was declared disabled in October 1996 due to 
sleep apnea.  The veteran reported that he had nightmares 
that caused him to attack his wife in his sleep.  He stated 
that while employed, he found it easier to evade the effects 
of his flashbacks and dreams. 

A VA examination report, dated in August 1998, shows that the 
veteran was examined on August 6, 1998.  He reported the 
following: he had increased isolation from others, and he was 
increasingly volatile.  He had been arrested for assault 
several times over the last few years, and he was afraid that 
he might hurt somebody.  He had nightmares several times a 
week, from which he woke up screaming.  He frequently walked 
around his house, checking things.  He had no hobbies, and 
spent much of his time thinking about Vietnam.  He was 
obsessed with a brother who was killed in Vietnam (the 
examiner stated that the veteran blamed himself in an 
unrealistic manner).  He had lost over 100 pounds in the 
previous six to seven months.  On examination, the veteran 
was obese.  He was oriented to time, place and person.  He 
was logical and coherent.  Speech was spontaneous.  Memory 
appeared intact.  The Axis I diagnoses were PTSD and 
depression secondary to PTSD.  The Axis V diagnosis was a GAF 
score of 30.  The examiner stated that the veteran was 
"probably unemployable because of his volatility at this 
time."

In its rating decision of March 1997, the RO assigned the 
veteran's psychiatric disorder a 30 percent rating under 38 
C.F.R. § 4.132, Diagnostic Code (DC) 9411, under the criteria 
in effect prior to November 7, 1996.  Under that version of 
Diagnostic Code 9411, a 30 percent rating for PTSD is 
warranted when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The next higher rating of 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation is for application when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The highest rating of 100 percent under this 
Code is warranted when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132.  The Court has held that the criteria set 
forth in 38 C.F.R. § 4.132, DC 9411, for a 100 percent 
evaluation are each independent bases for granting a 100 
percent evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994). 

The Board further notes that in a precedent opinion, dated 
November 9, 1993, the General Counsel of VA concluded that 
"definite" is to be construed as  "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c).  

During the course of the appeal, the rating criteria were 
changed.  Specifically, on October 8, 1996, the VA published 
a final rule, effective November 7, 1996, to amend the 
section of the Schedule for Rating Disabilities dealing with 
mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996).  Under 
the circumstances, the veteran's increased rating claim is to 
be reviewed under the criteria most favorable to his claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  

Under the new criteria, the veteran's PTSD is still rated 
under DC 9411.  However, the criteria have been changed, and 
the revised regulation provides that a 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  Id.  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  The 
highest available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

A.  September 27, 1996, to February 10, 1997.

After reviewing the totality of the pertinent evidence, the 
Board finds that the preponderance of that evidence is 
against a finding that the veteran's psychiatric impairment 
warranted a rating in excess of 30 percent prior to February 
10, 1997.  The two treatment reports from the Dr. Datta, and 
Dr. Jose's December 1996 report, show that the veteran's 
symptoms were generally well-controlled.  Significantly, Dr. 
Jose assigned a GAF score of 70, which suggests some mild 
symptoms or some difficulty in social, occupational or school 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.  See Quick Reference 
to the Diagnostic Criteria from DSM IV 47 (American 
Psychiatric Association 1994).  Dr. Jose also stated that 
there was no evidence of a thought disorder or affective 
disturbance, and that the veteran displayed no emotional 
factors which would preclude employment.  Taken as a whole, 
the evidence pertinent to the veteran's PTSD dated prior to 
February 10, 1997, paints a social and industrial disability 
picture of more than moderate, but less than large.  The 
Board finds that the criteria for assignment of a rating in 
excess of 30 percent under the old rating criteria were not 
met prior to February 10, 1997. 

Further, the Board finds that a rating in excess of 30 
percent for the period from September 27, 1996 to February 
10, 1997, is not warranted under the new criteria for PTSD, 
as in effect November 7, 1996 and thereafter.  Specifically, 
there is no persuasive evidence of such symptoms as irregular 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of memory; 
impaired judgment; impaired abstract thinking, or suicidal or 
homicidal ideation.  The Board notes that while there is some 
evidence of PTSD symptoms such as disturbances of mood, and 
difficulty in establishing and maintaining effective work and 
social relationships, these symptoms have not been shown to 
result in reduced reliability and productivity as required 
for a 50 percent evaluation.  The veteran's GAF scores ranged 
in the 70 area during this period.  Based on the foregoing, 
the Board believes that the impairment resulting from the 
veteran's PTSD warrants no higher than a 30 percent rating 
under the new criteria for the period from September 27, 1996 
to February 10, 1997.  

B.  February 10, 1997, to August 6, 1998.

In that portion of the Board's March 30, 1999, decision which 
was not vacated by the Court, the Board found that the 
criteria for a 50 percent rating under the old rating 
criteria were shown to have been met at the time of a VA 
examination on February 10, 1997.  The Board pointed to an 
increase in the severity of the veteran's PTSD at that time 
as noted by the examiner.  The Board also noted the 
documented increase in PTSD symptoms (including increasing 
nightmares, depression, and difficulty controlling anger) 
together with the drop in GAF score from 70 to 50 and found 
that such evidence suggested considerable social and 
industrial impairment so as to warrant a 50 percent rating 
under the old criteria as of February 10, 1997. 

The Board must conclude, however, that the preponderance of 
the evidence is against a finding that a rating in excess of 
50 percent was warranted at that time under either the old or 
the new rating criteria. The February 1997 examination 
findings do not, in the Board's view, suggest a disability 
picture (due to his PTSD) more nearly approximating severe 
impairment.  The February 1997 examination clearly showed an 
increase in PTSD symptoms, such as depression, anxiety, 
crying spells and claims of hearing a voice calling his name.  
However, the veteran was described as logical, coherent and 
relevant at the time of February 1997 examination.  The Board 
also believes it significant that the examiner clearly was of 
the opinion that some of the reported symptomatology was due 
to financial concerns brought on by the loss of work and 
being forced to go on Social Security.  The examiner assigned 
a GAF score of 50 which is at the high end of the scale 
reflecting serious impairment.  Moreover, it appears that 
such score reflected a combination of the effects of the PTSD 
and an adjustment disorder with depression on the veteran's 
psychological, social and occupational functioning.  The 
Board declines to view the GAF score of 50 by itself as 
evidence of severe impairment due solely to the service 
connected PTSD at the time of the February 10, 1997, 
examination.  

Further, the February 1997 examination showed that the 
veteran did not suffer from new criteria symptoms such as 
suicidal ideation, obsessional rituals, illogical, obscure or 
irrelevant speech or near-continuous panic or depression 
which affected his ability to function independently, 
appropriately, or effectively.  The veteran did report 
difficulty with controlling anger which is listed under the 
criteria for the next higher rating of 70 percent.  However, 
that there was no evidence of spatial disorientation or 
neglect of personal appearance and hygiene.  The clear 
preponderance of the evidence is against a finding that the 
new rating criteria for an evaluation in excess of 50 percent 
have been met during the period from February 10, 1997, to 
August 6, 1998. 

At this point the Board observes that pursuant to 38 C.F.R. 
§ 3.321(b)(1), an extraschedular rating is in order where 
there exists such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  However, for the time periods 
involved, the record does not reflect frequent periods of 
hospitalization because of the veteran's service-connected 
PTSD, nor has there been a showing of interference with his 
employment (due to PTSD) to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment.  The record is 
devoid of objective evidence which indicates that the 
veteran's PTSD presented such an exceptional or unusual 
disability picture prior to August 6, 1998, so as to render 
impractical the application of the regular schedular 
standards.  Thus, the record does not present an exceptional 
case where his currently assigned evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  TDIU

The Board's finding in the March 30, 1999, decision that the 
criteria for a 100 percent schedular rating were met as of 
August 6, 1998, was not vacated by the Court.  That finding 
rendered the appeal on the TDIU claim moot from August 6, 
1998, forward.  See Green v. West, 11 Vet. App. 472 (1998); 
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("a claim for 
TDIU presupposes that the rating for the [service-connected] 
condition is less than 100%").  However, it still must be 
considered whether the criteria for a finding of total 
disability based on individual unemployability due to 
service-connected disability were met prior to August 6, 
1998. 

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

The veteran's only service-connected disabilities are PTSD 
(which has been evaluated as 50 percent disabling from 
February 10, 1997, to August 6, 1998, and as 30 percent 
disabling prior to February 10, 1997) and for postoperative 
residuals of a laparotomy with adhesions due to segmental 
adynamic ileus, evaluated as 10 percent disabling.  His 
combined rating is therefore 60 percent during the period 
from February 10, 1997, to August 6, 1998, and 40 percent 
prior to February 10, 1997.  See 38 C.F.R. § 4.25.  The 
veteran thus does not meet the schedular requirements for a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) under 38 C.F.R. 
§ 4.16(a).  

However, as noted above, an extraschedular total rating based 
on individual unemployability may be assigned in the case of 
a veteran who fails to meet the percentage requirements but 
who is unemployable by reason of service-connected 
disability.  38 C.F.R. § 4.16(b).  It is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Factors such as employment history, as 
well as educational and vocational attainments, are for 
consideration.  

In this case, the veteran has a GED and about 25 years of 
truck driving experience.  Although the evidence, including 
Social Security records, suggests that the veteran was 
totally disabled as of October 6, 1996, the evidence is 
against a finding that such total disability was due to 
service-connected disorders.  The evidence clearly shows that 
the veteran lost his most recent position, in October 1996, 
after he fell asleep while driving on the job, secondary to 
severe obstructive sleep apnea.  His inability to do such 
driving was therefore attributed to a nonservice-connected 
condition.  These records also show that the veteran was 
diagnosed with (nonservice-connected) obesity, hypertension, 
cardiovascular disease, diabetes mellitus and degenerative 
joint disease of the spine.  As stated previously, the SSA 
determination, found that the veteran was disabled as of 
October 1996, due to obesity and other hyperalimentation, 
with a secondary diagnosis of disorders of the back.  In 
summary, there is nothing in the SSA's decision which 
warrants a conclusion that the veteran's PTSD, or his 
postoperative residuals of a laparotomy with adhesions due to 
segmental adynamic ileus, rendered him unemployable prior to 
August 6, 1998. 

To the contrary, it appears that the veteran was gainfully 
employed for a number of years despite his service-connected 
disabilities.  While it is true that medical personnel have 
attributed the increase in the severity of his service-
connected PTSD to the loss of the job in October 1996, it 
must be stressed that the loss of employment was not due to 
the PTSD.  The Board also acknowledges that the various VA 
and private medical records discussed under the PTSD analysis 
do show a gradual increase in PTSD impairment over the time 
periods in question.  However, prior to the time of the 
August 6, 1998, VA examination, the evidence showed that the 
veteran was not unable to engage in substantially gainful 
employment solely due to his two service-connected 
disabilities.  

The Board observes here that there is no evidence showing 
that the veteran's service-connected postoperative residuals 
of a laparotomy results in significant impairment.  The Board 
emphasizes that a total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, the 
veteran's only service-connected disabilities, PTSD and 
postoperative residuals of a laparotomy with adhesions due to 
segmental adynamic ileus, simply have not been shown to 
result in individual unemployability prior to August 6, 1998.  
In sum, the Board finds that the preponderance of the 
evidence is against entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability prior to August 6, 1998.

Conclusion

With regard to both issues presented in this case, the Board 
is unable to find such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for the veteran's PTSD prior to February 10, 1997, is 
not warranted.  Entitlement to a disability evaluation in 
excess of 50 percent for the veteran's PTSD for the period 
from February 10, 1997, to August 6, 1998, is not warranted.  
Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability prior to 
August 6, 1998, is not warranted.  To this extent, the appeal 
is denied. 


		
ALAN S. PEEVY
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

